                                        Case 2:20-bk-19043-WB         Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                Desc
                                                                      Main Document    Page 1 of 11


                                         1   JOHN A. MOE, II (Bar No. 066893)
                                             john.moe@dentons.com
                                         2   JINSHU ZHANG (Bar No. 166981)
                                             john.zhang@dentons.com
                                         3   DENTONS US LLP
                                             601 South Figueroa Street, Suite 2500
                                         4   Los Angeles, California 90017-5704
                                             Telephone:     (213) 623-9300
                                         5   Facsimile:     (213) 623-9924
                                             Attorneys for Debtor,
                                         6
                                             Proposed Attorneys for Debtor and
                                         7   Debtor-in-Possession, AVIC International USA Inc.

                                         8                               UNITED STATES BANKRUPTCY COURT
                                         9                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   In re                                           Case No. 2:20-bk-19043-WB
                                        12
         DENTONS US LLP




                                             AVIC INTERNATIONAL USA INC.,                    Chapter 11
           (213) 623-9300




                                        13                Debtor and Debtor in Possession.   [Voluntary Petition Filed: October 5, 2020]
                                        14                                                   DECLARATION OF JINSHU ZHANG IN
                                                                                             SUPPORT OF MOTIONS AND APPLICATIONS
                                        15                                                   TO BE FILED ON BEHALF OF THE DEBTOR
                                        16                                                   [HEARING TO BE SCHEDULED BY NOTICED
                                                                                             MOTIONS AND APPLICATIONS]
                                        17
                                                                                             Judge: Hon. Julia W. Brand
                                        18

                                        19           I, Jinshu Zhang, declare, that if called as a witness, I would and could competently testify

                                        20   thereto, of my own personal knowledge as follows:

                                        21           1.       I am a partner of the law firm Dentons US LLP. I make this declaration based

                                        22   upon my review of the filings and rulings made in the dispute between AVIC International USA,

                                        23   Inc. (the “Debtor”), on the one side, and Soaring Wind Energy L.L.C. and certain other parties,

                                        24   on the other side, and if called as a witness, I could and would testify competently to those facts.

                                        25   This declaration is filed in support of various motions to be filed by the Debtor, including the

                                        26   application on the employment of counsel for the Debtor and the motion on the employment of

                                        27   the Debtor’s accountant as an Ordinary Course Professional.

                                        28


                                                                                               1
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB       Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10               Desc
                                                                    Main Document    Page 2 of 11


                                         1          2.       Factual History

                                         2                   2.1   Around 2007, the Debtor’s president, Xuming “Sherman” Zhang

                                         3      (“Xuming Zhang”), started to consider expansion of the Debtor beyond property investments

                                         4      into wind energy opportunities in the United States because of strong demand in the U.S. and

                                         5      supply capabilities in China.

                                         6                   2.2   Xuming Zhang met Patrick Jenevein (“Jenevein”), a partner in HT Blade, a

                                         7      wind turbine and blade manufacturer, and the principal of Tang Energy Group, Limited

                                         8      (“Tang”). In late 2007, Xuming Zhang pitched Jenevein on a sourcing strategy to bring

                                         9      equipment into the US market.
                                        10                   2.3   Later in 2008, the Debtor, Paul Thompson (“Thompson”), Tang, Jan
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11      Family Interests, Limited (“Jan”); The Nolan Group, Incorporated (“Nolan”), Mitchell W.

                                        12      Carter (“Carter”), and Keith P. Young (“Young”) (Tang, Jan, Nolan, Carter and Young
         DENTONS US LLP

           (213) 623-9300




                                        13      collectively, the “Tang Claimants”) entered into the Limited Liability Company Agreement

                                        14      of Soaring Wind Energy, LLC (the “Soaring Wind Agreement”) and formed Soaring Wind

                                        15      Energy, LLC, a Delaware limited liability company. The Debtor (also referred to herein as

                                        16      “AVIC USA”) had a 50% interest in Soaring Wind and the Tang Claimants collectively hold

                                        17      the other 50%.

                                        18                   2.4   The Soaring Wind Agreement included certain exclusivity provisions

                                        19      which form the primary basis of the underlying dispute. Article 6.10 outlines a requirement
                                        20      that Soaring Wind’s members “only conduct activities constituting the Business in and

                                        21      through the Company and its Controlled subsidiaries.” Article 6.12 further explains: “each of

                                        22      the Class A Members hereby covenant and agree that neither they nor their Affiliates or

                                        23      Representatives will participate in wind farm land development projects (each a ‘Project’)

                                        24      except through an entity owned by both the Company and [AVIC USA]…” Under the

                                        25      Soaring Wind Agreement, “Affiliate” “means with respect to any Person, any other Person

                                        26      that directly or indirectly Controls, is Controlled by, or is under the common Control with that

                                        27      first Person.”

                                        28


                                                                                             2
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB        Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10              Desc
                                                                     Main Document    Page 3 of 11


                                         1                   2.5    The Soaring Wind Agreement also contains detailed provisions to resolve

                                         2      any disputes among members for “any controversy, dispute or claim arising under or related

                                         3      to [the] Agreement.”

                                         4          3.       Deterioration of the Parties’ Relationship

                                         5                   3.1    The Soaring Wind members held divergent perspectives on its operation.

                                         6      Jenevein, Tang’s principal, thought Soaring Wind was meant to operate with Tang bringing

                                         7      wind farm development projects to AVIC USA to be funded. AVIC USA’s perspective saw

                                         8      Soaring Wind focused on marketing projects, not large scale investments in wind farms.

                                         9                   3.2    Meanwhile, AVIC International Renewable Energy (“AVIC IRE”) — not a
                                        10      member of Soaring Wind — created a subsidiary called Ascendant Renewable Energy
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11      Corporation (“Ascendant”) to develop wind projects and tasked Thompson to lead the new

                                        12      entity. AVIC USA did not have any involvement with the formation of Ascendant. Jenevein
         DENTONS US LLP

           (213) 623-9300




                                        13      was not concerned with Thompson’s transition to Ascendant and did not view the transition as

                                        14      a breach of the Soaring Wind Agreement. Even though Jenevein knew that Thompson was in

                                        15      talks to develop wind projects through Ascendant, Jenevein assumed the projects would return

                                        16      to Soaring Wind.

                                        17                   3.3    Nothing required AVIC USA to fund any projects, and through 2013, not

                                        18      one project had been funded. Jenevein was dissatisfied and pushed for additional support. In

                                        19      response to such a request, Jenevein received an email (translated from Chinese to English)
                                        20      from AVIC IRE Vice President Xu Hang that suggested AVIC IRE “ha[d] already provided a

                                        21      total of [$]50 million in financing to [sic.] wind power projects in the US and will keeping

                                        22      [sic.] trying in the future.”

                                        23                   3.4    Tang, acting on behalf of all the Tang Claimants, demanded an arbitration

                                        24      based on the purported activities of AVIC IRE, which Tang claimed was an alter-ego of

                                        25      AVIC USA, contending it competed with Soaring Wind in violation of the exclusivity

                                        26      provisions in the Soaring Wind Agreement. There was no allegation that AVIC USA itself

                                        27      violated the Agreement’s exclusivity provisions.

                                        28


                                                                                             3
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB       Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                 Desc
                                                                    Main Document    Page 4 of 11


                                         1          4.       The Arbitration

                                         2                   4.1   On June 13, 2014, Tang filed a notice and demanded arbitration, insisting it

                                         3      also acted on behalf of Soaring Wind and its other members (the “Tang Claimants”). The

                                         4      demand was initiated not only against AVIC USA and Thompson, but also various other

                                         5      entities which were not parties to the Soaring Wind Agreement (the “Non-Signatories”). In

                                         6      their demand notice, the Tang Claimants, acting through Tang, named one arbitrator.

                                         7                   4.2   Shortly thereafter, and without providing notice as required in the

                                         8      Agreement, Nolan, Young, Carter, and Jan also named arbitrators. AVIC USA and Thompson

                                         9      each chose one arbitrator and the panel, already controlled by a supermajority chosen by the
                                        10      Tang Claimants, chose two additional arbitrators.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                   4.3   Before the arbitration hearing, AVIC USA and Thompson filed an action in

                                        12      the U.S. district court located in Dallas challenging the formation of the arbitration panel,
         DENTONS US LLP

           (213) 623-9300




                                        13      while Ascendant filed a separate action challenging its inclusion in the arbitration.

                                        14                   4.4   AVIC USA and Thompson argued that the stacked arbitration panel as

                                        15      selected was “inherently unfair and not neutral” because the Soaring Wind Agreement

                                        16      provided that each side to a dispute [(1) Tang, who had filed on behalf of itself, Soaring

                                        17      Wind, and the other members, and (2) AVIC USA] would pick an arbitrator, and then the

                                        18      chosen arbitrators would select a neutral arbitrator as chair.

                                        19                   4.5   The District Court dismissed the case, finding that AVIC USA and
                                        20      Thompson’s challenge did not satisfy the narrow requirements for judicial review of

                                        21      arbitration proceedings before award issuance. On appeal, the Fifth Circuit affirmed the

                                        22      District Court in a per curiam opinion holding that the challenge to the panel composition was

                                        23      premature, while also concluding in dicta AVIC USA failed to show a lapse in the selection

                                        24      process.

                                        25                   4.6   In its action, Ascendant argued that as a non-signatory to the Agreement,

                                        26      the arbitration panel had no jurisdiction over it and thus Ascendant had no obligation to

                                        27      participate. Tang insisted Ascendant was subject to the arbitration clause of the Soaring Wind

                                        28      Agreement simply because it had claimed liability based on an alter-ego theory. The District


                                                                                              4
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB        Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                 Desc
                                                                     Main Document    Page 5 of 11


                                         1      Court explained that “[when] the very existence of any agreement [to arbitrate] is disputed, it

                                         2      is for the courts to decide at the outset whether an agreement was reached.” The District Court

                                         3      ruled in favor of Ascendant, declaring that no decision by the arbitration panel “as to

                                         4      jurisdiction over or party-status of Ascendant is controlling on a court.” The Ascendant

                                         5      decision was not appealed.

                                         6                   4.7    The arbitration panel held hearings in Dallas, Texas August 10-14, 2015.

                                         7      Not surprisingly, all five arbitrators selected directly by Tang and a sixth arbitrator selected

                                         8      indirectly by Tang voted in lockstep in the Tang Claimant’s favor. The remaining three

                                         9      arbitrators dissented to the award in its entirety.
                                        10          5.       The Arbitration Award
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                   5.1    The arbitration panel found that “AVIC USA itself did not violate the

                                        12      contractual provision to refrain from engaging in the Business of [Soaring Wind] except
         DENTONS US LLP

           (213) 623-9300




                                        13      through [Soaring Wind].” Instead, the award hinges entirely on the Tang-selected arbitrators’

                                        14      determination that the Non-Signatories were subject to the Soaring Wind Agreement (and

                                        15      thus also the arbitration) as AVIC USA’s alter egos. This decision is foundational — all of the

                                        16      arbitration panel’s other conclusions flow from this decision — despite that this critical

                                        17      decision was not ultimately the arbitration panel’s to make.

                                        18                   5.2    Having determined that AVIC USA was the alter ego of all the Non-

                                        19      Signatory entities, the arbitration panel found that the Non-Signatories were properly served
                                        20      with discovery orders by the panel. Because the Non-Signatories refused to produce

                                        21      documents as ordered, the panel zeroed in on the one email from Xu Hang that suggested

                                        22      AVIC IRE had invested $50 million in wind power projects in the United States and drew an

                                        23      adverse inference that it was evidence of breach of the exclusivity provisions of the

                                        24      Agreement and “accurate without any additional evidence” (the Non-Signatories “refusal to

                                        25      participate in discovery, except when [they] felt it was to their benefit, prevented Claimants

                                        26      from getting the information to prove X, Y, and/or Z. As a result, the panel has opted to

                                        27      infer…”). The panel also implicitly inferred that the activity described in Hang’s email was

                                        28      conduct prohibited by the Soaring Wind Agreement.


                                                                                               5
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB        Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                 Desc
                                                                     Main Document    Page 6 of 11


                                         1          6.       Award Confirmation Proceedings.

                                         2                   6.1    Proceedings Before the District Court

                                         3                          6.1.1   Soaring Wind moved to confirm the arbitration award against

                                         4               AVIC USA and the Non-Signatories in the United States District Court for the

                                         5               Northern District of Texas. On August 9, 2018, the District Court sua sponte severed

                                         6               the motion to confirm the arbitration award as to the Non-Signatories and stayed those

                                         7               proceedings, while confirming the award as to AVIC USA only (despite that the

                                         8               award was based upon alleged conduct of the Non-Signatories). By severing the

                                         9               dispute, the District Court never reached the issue of whether the Non-Signatories
                                        10               were alter-egos of AVIC USA and properly subject to the arbitration. AVIC USA
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               timely appealed.

                                        12                   6.2    Proceedings Before the Fifth Circuit
         DENTONS US LLP

           (213) 623-9300




                                        13                          6.2.1   AVIC USA challenged the District Court’s order confirming the

                                        14               arbitration award in the United States Court of Appeals for the Fifth Circuit.

                                        15               Immediately upon appeal, the Fifth Circuit asked “that the parties address federal

                                        16               subject-matter jurisdiction under either complete diversity or the New York

                                        17               Convention…”

                                        18                          6.2.2   The Fifth Circuit found that while complete diversity was lacking,

                                        19               jurisdiction was proper under the New York Convention. The Court concluded that,
                                        20               although the “Agreement makes explicit reference neither to China nor to any Chinese

                                        21               citizen, nor even to any foreign place or entity,” jurisdiction was appropriate because

                                        22               the Agreement also provided a restriction on competition by unnamed, non-party

                                        23               “affiliates” to the signatories and the parties were aware that some of those entities

                                        24               were residents of China.

                                        25                          6.2.3   Next the Fifth Circuit found that the arbitration panel was

                                        26               appropriately constituted because the Soaring Wind Agreement provided for a panel

                                        27               established by “Disputing Members” not “sides.” In so holding, the Fifth Circuit did

                                        28               not address the fact that the Tang Claimants had represented themselves as one, had


                                                                                               6
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB        Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                Desc
                                                                     Main Document    Page 7 of 11


                                         1               filed the demand as one, and had coordinated on arbitrator selection and litigation

                                         2               funding. Moreover, the Fifth Circuit seemingly concluded that no amount disparity in

                                         3               arbitration panel appointment would warrant court intervention.

                                         4                          6.2.4   Finally, the Fifth Circuit found sufficient evidence to uphold the

                                         5               arbitration award. Although the Court claimed this was based upon evidence beyond

                                         6               the adverse inference, it based the entire upholding of the award on the AVIC IRE

                                         7               email referenced above and online “evidence” of Non-Signatory projects about which

                                         8               the panel had made assumptions that were unrebutted by the absent Non-Signatories.

                                         9                          6.2.5   AVIC USA filed for an en banc rehearing, which was denied, and
                                        10               thereafter, on July 6, 2020, AVIC USA filed a petition to the United States Supreme
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               Court for a writ of certiorari, which was denied on October 19, 2020.

                                        12          7.       Enforcement Actions
         DENTONS US LLP

           (213) 623-9300




                                        13                   7.1    The arbitration award was confirmed as to the Debtor only by the United

                                        14      States District Court for the Northern District of Texas in a judgment entered on August 9,

                                        15      2018 and amended on September 17, 2018 (the “Dallas Judgment”). The Dallas Judgment

                                        16      confirmed the award to Soaring Wind of damages against the Debtor in the total amount of

                                        17      $62,900,000, less the Debtor’s capital contribution of $350,000 in Soaring Wind, the award to

                                        18      Tang against the Debtor of legal fees and expenses and the divestiture of the Debtor’s interest

                                        19      in Soaring Wind.
                                        20                   7.2    On December 14, 2018, the Debtor filed a motion to stay with the District

                                        21      Court. On May 3, 2019, the District Court stayed any further discovery in this case as well as

                                        22      any pending motions.

                                        23                   7.3    On February 4, 2020, after the Debtor lost its appeal of the Dallas

                                        24      Judgment to the Fifth Circuit, the Tang Claimants filed a Motion to Lift Stay of Proceedings

                                        25      and for Ruling on Pending Motion to Register the Judgment.

                                        26                   7.4    On February 24, 2020, the District Court lifted the stay of the case.

                                        27                   7.5    On June 1, 2020, the District Court issued a writ of execution as to the

                                        28      Debtor.


                                                                                              7
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB        Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                Desc
                                                                     Main Document    Page 8 of 11


                                         1                   7.6    On August 10, 2020, the District Court granted plaintiffs’ motion for

                                         2      turnover of assets and the Debtor was ordered to “turn over all of its nonexempt property

                                         3      (including property located outside of Texas), including but not limited to membership

                                         4      interests in other limited liability companies, real property deeds, title documents pertaining to

                                         5      personal property, and cash, and all records sufficient to identify and establish ownership of

                                         6      its non-exempt property, including but not limited to documents evidencing membership

                                         7      interests in other limited liability companies, documents reflecting ownership of cash

                                         8      equivalents, or other personal property, to the United States Marshal for the Northern District

                                         9      of Texas… on or before twenty-one (21) days after entry of this order.”
                                        10                   7.7    On September 28, 2020, the judgment creditors filed a motion for order to
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11      show cause to require the Debtor to show cause why it should not be sanctioned or held in

                                        12      contempt for failing to comply with the August 10, 2020 turnover order.
         DENTONS US LLP

           (213) 623-9300




                                        13          8.       On October 5, 2020, the Debtor filed this Chapter 11 case.

                                        14          9.       The Illegal Recording Case

                                        15                   9.1    In January 29, 2016, the Debtor and its CEO Xuming Zhang filed a lawsuit

                                        16      in the California state court against E. Patrick Jenevein III (“Jenevein”), a principal of Tang,

                                        17      for two causes of action arising from Jenevein’s alleged illegal recording of his conversations

                                        18      with Xuming Zhang and presenting such recording at the Dallas arbitration against the

                                        19      Debtor. The first cause of action, asserted by both the Debtor and Xuming Zhang, alleged
                                        20      violations of California Penal Code section 632 that prohibited illegal recording. The second

                                        21      cause of action, asserted by Xuming Zhang alone under the common law, alleged invasion of

                                        22      privacy.

                                        23                   9.2    Jenevein filed an anti-SLAPP motion to strike pursuant to California Code

                                        24      of Civil Procedure section 425.16 on April 13, 2016.

                                        25                   9.3    The trial court denied Jenevein’s motion on December 12, 2016.

                                        26                   9.4    On appeal, the California Court of Appeal confirmed the trial court’s ruling

                                        27      in January 2019.

                                        28


                                                                                              8
                                             115705706\V-1
                                        Case 2:20-bk-19043-WB       Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                Desc
                                                                    Main Document    Page 9 of 11


                                         1                   9.5    After the case was remanded to the trial court, the Debtor and Xuming

                                         2      Zhang amended their complaint on July 9, 2019, adding causes of action for conversion and

                                         3      unfair business practices against Jenevein, and naming Doe Defendant 1 as “Soaring Wind

                                         4      Energy, LLC” in an additional cause of action for unjust enrichment.

                                         5                   9.6    On July 11, 2019, Jenevein filed a motion for summary judgment or

                                         6      summary adjudication with regard to all causes of action.

                                         7                   9.7    On November 26, 2019, the trial court granted Jenevein’s motion for

                                         8      summary judgment or summary adjudication, except without regard plaintiffs’ first cause of

                                         9      action for violation of California Penal Code section 632.
                                        10                   9.8    On September 3, 2019, Soaring Wind filed its demurrer with respect to the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11      cause of action for unjust enrichment.

                                        12                   9.9    On December 12, 2019, the trial court sustained Soaring Wind’s demurrer.
         DENTONS US LLP

           (213) 623-9300




                                        13                   9.10   On January 13, 2020, the Debtor and Xuming Zhang filed their second

                                        14      amended complaint against Jenevein and Soaring Wind asserting the same five causes of

                                        15      actions previously asserted.

                                        16                   9.11   On February 23, 2020, Jenevein filed a demurrer to plaintiffs’ second

                                        17      amended complaint.

                                        18                   9.12   On March 2, 2020, the Debtor and Xuming Zhang filed a notice of appeal

                                        19      of order dismissing Soaring Wind Energy, LLC.
                                        20                   9.13   On August 5, 2020, the trial court sustained Jenevein’s demurrer to

                                        21      plaintiffs’ second amended complaint.

                                        22                   9.14   On October 5, 2020, the trial court entered a final judgment in favor of

                                        23      Jenevein.

                                        24          I declare under penalty of perjury under the laws of the United States of America that the

                                        25   foregoing is true and correct and that this declaration is executed on October 23, 2020, in Los

                                        26   Angeles, California.
                                                                                                  /s/ Jinshu Zhang
                                        27
                                                                                                  JINSHU ZHANG
                                        28


                                                                                              9
                                             115705706\V-1
        Case 2:20-bk-19043-WB                      Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                                      Desc
                                                   Main Document    Page 10 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 601
South Figueroa Street, Suite 2500, Los Angeles, California 90017-5704

A true and correct copy of the foregoing document, entitled (specify): DECLARATION OF JINSHU ZHANG IN SUPPORT
OF MOTIONS AND APPLICATIONS TO BE FILED ON BEHALF OF THE DEBTOR, will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) , I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

 Dare Law #155714                                                             Counsel for United States Trustee (LA)
 Office of the United States Trustee                                          T: 213 894 4925 / F: 213 894 2603
 915 Wilshire Boulevard, Suite 1850                                           E: dare.law@usdoj.gov
 Los Angeles, CA 90017


2. SERVED BY UNITED STATES MAIL:
On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

 Lewis T. LeClair #077136                                                     Counsel for Soaring Wind LLC & Tang Energy
 McKool Smith PC                                                              T: 214 978 4984 / F: 214 978 4044
 300 Crescent Court, Suite 1500                                               E: lleclair@mckoolsmith.com
 Dallas, TX 75201-7856

 Yue Yin                                                                      T: 626 457 2263
 ICBC
 388 East Valley Boulevard, Suite 118
 Alhambra, CA 91801-5117

 Internal Revenue Service                                                     T: 800 827 1040
 300 North Los Angeles Street
 Los Angeles, CA 90012-3308

 Franchise Tax Board                                                          T: 800 852 5711
 300 South Spring Street, Suite 5704
 Los Angeles, CA 90013-1265

 Professor Merritt B. Fox                                                     T: 212 854 9766
 845 Jerome L. Green Hall                                                     E: mfox1@law.columbia.edu
 Columbia School of Law
 435 West 116th Street
 New York, NY 10027-7297

 Connolly Gallagher LLP                                                       T: 302 757 7300
 1201 North Market Street, 20th Floor
 Wilmington, DE 19801-1165


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                      Case No. 2:20-bk-19043-WB
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-19043-WB                      Doc 13 Filed 10/23/20 Entered 10/23/20 15:33:10                                      Desc
                                                   Main Document    Page 11 of 11


 Oscar Estrada                                                                T: 213 974 7803
 L.A. County Treasurer & Tax Collector                                        E: bankruptcy@ttc.lacounty.gov
 P.O. Box 54110
 Los Angeles, CA 90054-0110

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                               Frederick Kalve
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                      Case No. 2:20-bk-19043-WB
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
